Citation Nr: 1003770	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-36 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Waco, Texas, that denied service connection for a back 
disorder; headaches; and a uterus condition.  The Veteran 
perfected her appeal only for the issue of a back disorder.

The Veteran was scheduled to testify at a personal hearing at 
the RO in February 2008 but failed to report. 

The Veteran has an additional claim pending for service 
connection for anxiety/stress.  This claim has not been 
perfected for appeal to the Board at this time.  

FINDINGS OF FACT

A back disorder is not shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in February 2007 and 
February 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The February 2007 communication explained how VA assigns 
disability ratings and effective dates.  In any event, as the 
instant claim is denied, no disability rating or effective 
date is assigned and any deficiency as to such notice is 
moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claim was readjudicated in an April 2008 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided, but failed to do so.  Because appellant has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
claim is ready for adjudication.
 
VA did not provide the veteran with an examination in 
connection with her claim for service connection, and the 
Board finds that an examination is not necessary to decide 
the merits of this claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
claimant must show more than a current disability to trigger 
the duty to assist; there also must be at least some 
probative suggestion of a causal connection between the 
disability and military service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Further, the evidence of this link, 
or nexus, must be competent, i.e., offered by someone with 
the necessary medical training and/or expertise to make this 
type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, she has stated that she 
has a back condition and that she has had back problems since 
service.  While the veteran is competent to allege injuring 
her back in service in an automobile accident and to describe 
current back pain, she is not competent to make a connection 
between a current back disorder and service.  However, the 
Board does not find that there is a probative suggestion of a 
causal connection between the disability and military 
service.  While she contends that she has had back trouble 
since 1980, she has not indicated that she has been diagnosed 
with any current back disability and she has not alleged 
diagnosis of a back disability during or since her period of 
service.  She was requested to provide information regarding 
treatment for a back disorder and she did not provide such 
information.  Accordingly, the Board has determined that VA 
is not obliged to afford the veteran a VA examination in 
connection with this claim.

The Board has reviewed the evidence in the Veteran's claims 
files that includes her written contentions, and service 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
there is a preponderance of evidence against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

In a January 2007 claim the Veteran alleged that she suffered 
from an unspecified back injury in a motor vehicle accident 
while on leave sometime in 1980.  She believed she went to 
the KU medical Center, but specified no treatment.  She 
allegedly later went to her battalion aid station.

The Board notes that the service medical records are silent 
as to any back complaints, injuries or treatment.   The April 
1982 pre-separation examination also is silent as to any back 
injuries or treatment.  On the report of medical history, the 
Veteran specifically answered in the negative whether she 
then or in the past had recurrent back pain.  

The Veteran has submitted no medical evidence showing either 
treatment in service or after service to support her claim.  
There has been no response to requests for information 
regarding any such treated, dated in February 2007 and 2008.  
Neither are there any current treatment records or diagnosis 
which have been submitted or referred to by the Veteran.  
There are no medical nexus opinions of record relating any 
back condition to service.  

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is a preponderance of the 
evidence against entitlement to service connection for a back 
disorder.  

The evidence preponderates against finding a basis to grant 
service connection.  Simply put, the records do not reveal 
any competent evidence or medical opinion that any current 
back disorder is related to the appellant's service.  
Moreover, there is no medical evidence of any back disorder 
since service.  While she has reported having trouble with 
her back since an accident in 1980, she has not reported that 
any specific back disorder has been diagnosed or treated.  
The passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In reaching the above conclusion, the Board has considered 
the Veteran's lay statements and acknowledges that she is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, in Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Here, however, none of the criteria set forth in Jandreau are 
for application.  Accordingly, the lay statements do not here 
serve to establish any diagnosis and, as stated above, the 
claim must be denied.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
V.  L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


				                                                    


 Department of Veterans Affairs


